* Motion for rehearing denied, without costs, on May 11, 1948.
Case ruled by Woods v. Winter, ante, p. 240.
Habeas corpus.  The relator petitions to the circuit court for Dane county for a writ of habeas corpus requiring the defendant to produce the body of the relator before the circuit court, branch number 2, on the 3d day of January, 1948, at 11 o'clock in the forenoon.  The writ was issued, the matter was brought on for hearing before the court, and after hearing counsel for the defendant, as well as the relator, the following order was entered on January 5, 1948:  "It is ordered that the petition for the writ be, and the same is, hereby denied; and the writ quashed."  The relator brings the matter here for review by writ of error.
This case is governed by companion case Woods v. Winter, ante, p. 240, 31 N.W.2d 504, which is decided herewith.  It appearing that the court which committed the relator for contempt was without jurisdiction so to do for the reason stated in the companion case, the court was in error in denying the petition and quashing the writ.
By the Court. — The order denying the petition and quashing the writ is reversed, and the cause is remanded to the trial court with directions to discharge the relator.